                  ***EXECUTION SCHEDULED FOR JULY 17, 2020***


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


DUSTIN LEE HONKEN,                                  )
                                                    )
                      Movant,                       )
                                                    )        No. 3:01-cr-3047-LTS-KEM-1
        v.                                          )        CAPITAL CASE
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                      Respondent.                   )


                 UNOPPOSED MOTION TO FILE OVERLENGTH BRIEF

        Dustin Lee Honken, by his undersigned counsel, respectfully requests the Court’s leave to

file overlength reply briefs in support of the Motion to Declare the Bureau of Prisons’s Notice

Scheduling Dustin Lee Honken’s Execution Null and Void (ECF No. 810) and Motion to Set or

Modify Execution Date in Light of COVID-19 (ECF No. 811). In support of that request, Mr.

Honken states as follows.

        1.     Mr. Honken is a death-sentenced prisoner with an execution scheduled for July 17,

2020.

        2.     Local Rule 7(g) limits reply briefs in support of a motion to five pages. In

compliance with the rule, Mr. Honken moves for the Court’s leave to file overlength reply briefs

of twelve and six pages. The proposed briefs are attached.

        3.     Undersigned counsel have endeavored to present Mr. Honken’s legal arguments

and claims for relief in a clear and concise manner. Nonetheless, the seriousness and complexity




                                                1
of the issues, and counsel’s duty to represent Mr. Honken’s significant interests in this case, have

resulted in overlength reply briefs.

        4.      Counsel for Mr. Honken has contacted counsel for the United States, who indicated

that the Government does not object to this motion.

        5.      Mr. Honken respectfully requests that the Court grant the motion to file overlength

reply briefs.

                                                      Respectfully submitted,

                                                      /s/ Timothy Kane
                                                      Timothy Kane
                                                      Shawn Nolan, Chief
                                                      Capital Habeas Unit
                                                      Federal Community Defender Office
                                                      for the Eastern District of Pennsylvania
                                                      601 Walnut Street, Suite 545 West
                                                      Philadelphia, PA 19106
                                                      215-928-0520 (phone)
                                                      215-928-0826 (fax)
                                                      Shawn_Nolan@fd.org
                                                      Timothy_Kane@fd.org

                                                      Attorneys for Dustin Honken

Dated: July 13, 2020




                                                 2
                                   CERTIFICATE OF SERVICE
       I hereby certify that on July 13, 2020, the foregoing was filed electronically with the Clerk

of the Court to be served by operation of the Court’s electronic filing system upon the following

attorneys for the United States:


                                             Sean R. Berry
                                            Justin Lightfoot
                                   Assistant United States Attorneys
                                      111 7th Avenue SE, Box 1
                                      Cedar Rapids, Iowa 52401



                                                       /s/ Timothy Kane
                                                       Timothy Kane
                                                       Attorney for Dustin Honken
